04/25/2022


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0622


                                        DA 21-0622
                                     _________________



 IN THE MATTER OF:

 S.M.,                                                             ORDER

          A Youth in Need of Care.


                                     _________________

         Counsel for Appellant has filed a second motion for extension of time to file the
opening brief, which was due April 18, 2022. In its order of March 8, 2022, the Court
stated no further extensions would be granted.
         IT IS HEREBY ORDERED that Appellant is granted an extension of time to and
including April 28, 2022, within which to prepare, file, and service the opening brief on
appeal.
         No further extensions will be granted.




                                                                             Electronically signed by:
                                                                                   Mike  McGrath
                                                                                     ORDER
                                                                      Chief Justice, Montana Supreme Court
                                                                                   April 25 2022